                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        LATONYA R. FINLEY,                              Case No. 19-cv-01820-JSW
                                                         Plaintiff,                         ORDER TO SHOW CAUSE WHY
                                   8
                                                                                            CASE SHOULD NOT BE DISMISSED
                                                  v.                                        FOR FAILURE TO PROSECUTE AND
                                   9
                                                                                            INSTRUCTIONS TO CLERK
                                  10        CAMPBELL GREEN LLP, et al.,
                                                                                            Re: Dkt. No. 8
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            On April 5, 2019, the Court issued an order denying Plaintiff’s motion for a temporary

                                  14   restraining order and dismissing her complaint, with leave to amend. The Court gave Plaintiff

                                  15   leave to amend within twenty-one days of the date of that Order. The Court also granted

                                  16   Plaintiff’s request for permission to electronically file. To date, Plaintiff has not filed an amended

                                  17   complaint. It does not appear she has completed the necessary steps to become an electronic filer.

                                  18            Accordingly, Plaintiff is HEREBY ORDERED TO SHOW CAUSE why the Court should

                                  19   not dismiss this case for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

                                  20   The Clerk shall serve a copy of this Order on Plaintiff by mail. However, Plaintiff is HEREBY

                                  21   ADVISED that because she has been granted permission to electronically file, this will be the last

                                  22   Order Plaintiff receives via United States mail.

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                   1          Plaintiff’s response to this Order to Show Cause shall be due by no later than May 15,

                                   2   2019. If Plaintiff fails to file a response by that date, the Court will dismiss the case without

                                   3   prejudice.

                                   4          IT IS SO ORDERED.

                                   5   Dated: May 1, 2019

                                   6                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                   7                                                     United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
